This is a conviction for driving while intoxicated; the punishment, a fine of $50.00 and confinement in jail for ten days.
Three members of the highway patrol, attracted by the manner in which appellant was driving his car on the public highway — that is, from one side of the highway to another, stopped him. They testified that they could smell intoxicating liquor on his breath and that he was under the influence thereof.
This testimony made a case for the State and was sufficient to support the jury's conclusion of guilt. *Page 201 
Appellant did not testify as a witness in his own behalf. He offered a witness who testified that he was not a well man; that he had to take tablets to "keep his nerves down."
There was no testimony suggesting that appellant was suffering a nervous attack at the time of his arrest. Therefore, the trial court did not err in failing to charge thereon as an affirmative defense.
The exceptions and objections to the court's charge, not having been approved by the trial court, are not subject to be considered.
The judgment is affirmed.
Opinion approved by the Court.
                    ON MOTION FOR REHEARING.